

AMENDMENT


THIS AMENDMENT is made this 8th day of August 2007 by and between Icahn Capital
Management LP (the “Management Company” or “Employer”), Icahn Onshore LP (the
“Onshore GP”) and Icahn Offshore LP (the “Offshore GP” and together with the
Onshore GP, the “Fund GPs”), and Keith Meister residing at 525 West 22nd Street,
New York, NY 10011 (“Employee” or “you”).
 
RECITALS:
 
Employee executed an Agreement dated as of December 31, 2004, as amended (the
“Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Agreement) with Icahn Management LP, the Onshore
GP, the Offshore GP and the Icahn Related Entities, as defined therein.


Pursuant to a Management Contribution, Assignment and Assumption Agreement dated
as of August 8, 2007 between Icahn Management LP and the Management Company (the
“Assignment”), Icahn Management LP assigned, transferred and conveyed to the
Management Company, effective as of 12:01 a.m., August 8, 2007 (the “Effective
Date”), all of its right, title and interest in and to the Agreement, and the
Management Company assumed and agreed to perform the liabilities and obligations
(the “Assumed Obligations”) of Icahn Management LP under the Agreement, other
than liabilities and obligations arising prior to the Effective Date, including,
without limitation, liabilities and obligations with respect to Employee’s
Management Fee Participation arising prior to the Effective Date (those
liabilities and obligations arising prior to the Effective Date, the “Retained
Obligations”).


Each of Employer, the Onshore GP and the Offshore GP is owned indirectly by
American Real Estate Holdings Limited Partnership, a Delaware limited
partnership (“AREH”). The sole limited partner of AREH is American Real Estate
Partners, L.P., a Delaware limited partnership (“AREP”).


The parties wish to amend the Agreement, as so assigned, such amendments to be
effective as of the Effective Date.


In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:
 
1. Consent. Employee hereby consents to the assignment of the Agreement pursuant
to the Assignment.
 
2. Obligations of Icahn Management LP. Employee acknowledges and agrees that his
right, title and interest to, and his obligations with respect to, the
Management Fee Participation earned pursuant to the Agreement prior to the
Effective Date were not assigned to the Management Company pursuant to the
Assignment, and that the portion of the Agreement that relates to such
Management Fee Participation has been amended pursuant to the Amendment In
Relation to Management Fee Participation dated as of August 8, 2007 between
Icahn Management LP, the Fund GPs, the Icahn Related Entities and Employee.
Employee further agrees and acknowledges that the Management Company shall have
no liability with respect to Employee’s Management Fee Participation earned
prior to the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Management Company. As of and following the Effective Date, all references in
the Agreement to “Management Company” or “Employer” shall be deemed to be
references to Icahn Capital Management LP. Notwithstanding the foregoing,
Employee acknowledges and agrees that the payments made to him by Icahn
Management LP prior to the Effective Date pursuant to his right to distribution
and payment of an amount equal to 1.5% of the Net Management Fees for the fiscal
quarter of the Funds during which the Effective Date occurs shall also be deemed
to satisfy, to the extent applicable, the corresponding obligation of the
Management Company with respect to Management Fees attributable to the period
from the Effective Date through to the end of such fiscal quarter.
 
4. Aggregate Rights Undiminished. The parties agree that the Assignment, which
resulted in the separation of the Agreement into two elements (a portion of the
Agreement remaining with Icahn Management LP and the balance being assumed by
the Management Company) shall not, in the aggregate, diminish or expand the
rights or obligations of Employee and, in particular, will not diminish or
expand his right to receive payments or other economic rights, in the aggregate.
The parties agree that in addition to any other obligations they may have, Icahn
Management LP is responsible for performing all of the Retained Obligations, and
the Management Company is responsible for performing all of the Assumed
Obligations. The parties agree and acknowledge that neither the Assignment nor
this Amendment shall release the Other Parties from their obligations under the
Agreement, as assigned, and the Other Parties will continue to be responsible
for the obligations under the Agreement, as assigned, to the extent they are not
performed by the Management Company and its Affiliates. In particular, no
incremental cost, if any, that may be incurred by the Management Company and
that is attributable to the compensation, bonus or expenses of Carl C. Icahn
under his employment agreement entered into pursuant to that certain
Contribution and Exchange Agreement dated August 8, 2007 by and among Icahn
Management LP, CCI Offshore Corp., CCI Onshore Corp., Carl C. Icahn and AREP
(the “Contribution Agreement”), or to the earn-out payable to Mr. Icahn and his
Affiliates under the Contribution Agreement, or to any expenses incurred because
the Management Company will be owned by AREP and its Affiliates (that is,
dealing with AREP’s accounting and reporting requirements), will diminish any
amounts to be accrued or paid to Employee pursuant to the Agreement, as
assigned. Attached hereto as Annex A is a schedule showing Employee’s accrued
but unpaid Profit Participation, including unpaid amounts with respect to his
deferred Management Fee Participation and amounts standing to the credit of the
Employee Capital Account in respect of his Incentive Allocation Participation,
updated through August 4, 2007. The parties agree that, absent manifest error,
Annex A accurately sets forth the Profit Participation of the Employee to the
date hereof and  methodology for the calculation of the matters set forth
therein.
 
5. Admission as Limited Partner. Section 2 of the Agreement shall be amended as
of the Effective Date by the addition of the following sentence at the end of
Section 2:
 
Employee has also been admitted as a limited partner of the Management Company
effective as of the August 8, 2007 (all of which partnership interest and all
related rights, powers and privileges shall, without any further act or deed,
cease and terminate in all respects on the last day of the Term). References in
this Agreement to the “employment” of Employee by the Management Company shall
refer to Employee’s limited partnership interest in, and his provision of
services as a limited partner to, the Management Company, and all payments to
Employee by the Management Company provided for herein shall be reported to
Employee by the Management Company on a Form K-1. The rights of Employee as a
limited partner of the Management Company, and the duties of the Management
Company and its respective partners to Employee as limited partner of the
Management Company, shall be limited to those expressly set forth in the
Agreement, as hereby amended and as further amended from time to time, and
Employee shall have no other rights as a limited partner of the Management
Company, whether by virtue of applicable statutory law or otherwise. Employee
expressly waives and disclaims any other rights or obligations in favor of
Employee.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Deferral of Management Fee Participation. As of and following the Effective
Date, all references in the Agreement to the “Management Fee Participation”
shall mean Employee’s Management Fee Participation earned hereunder in respect
of periods from and after the Effective Date (which for the avoidance of doubt
does not include the 1.5% of the Net Management Fees required to be paid to
Employee currently). Such deferred Management Fee Participation shall be deemed
to be hypothetically invested in the Offshore Fund, and accruals and payments to
Employee under the Agreement with respect to such deferred Management Fee
Participation shall be equal to the amount hypothetically invested as the same
may be increased or decreased by the actual returns on the amounts
hypothetically invested in the Offshore Fund. The Management Company shall be
responsible for payment of Employee’s Management Fee Participation earned on and
following the Effective Date, together with all hypothetical gains and losses
thereon.
 
7. Vesting. Employee’s right to receive any amount or payments in respect of the
Profit Participation earned after the Effective Date shall vest in accordance
with Section 11 of the Agreement, taking into account for such purpose
Employee’s periods of service with Icahn Management LP and the Icahn Related
Entities commencing January 1, 2005 through the Effective Date, and Employee’s
periods of service with the Management Company and the Icahn Related Entities
from and after the Effective Date. For the avoidance of doubt, neither the
Assignment nor Employee’s ceasing to provide services to Icahn Management LP as
of the Effective Date shall result in the accelerated vesting of the Profit
Participation pursuant to Section 11 of the Agreement.
 
8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Amendment
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Agreement in Force. Except as specifically amended by this Amendment, all
terms and provisions of the Agreement, as assigned, shall remain and continue in
full force and effect.
 
10. Responsibility of AREP. AREP shall be jointly and severally responsible for
the obligations of the Management Company hereunder.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 

  EMPLOYEE       /s/ Keith Meister   Keith Meister       Icahn Capital
Management LP       By: Edward Mattner   Name: Edward Mattner   Title:
Authorized Signatory       Icahn Onshore LP       By: Edward Mattner   Name:
Edward Mattner   Title: Authorized Signatory       Icahn Offshore LP       By:
Edward Mattner   Name: Edward Mattner   Title: Authorized Signatory      
AMERICAN REAL ESTATE PARTNERS, L.P.       By: Edward Mattner   Name: Edward
Mattner   Title: Authorized Signatory

 
[Signature page to Amendment to Keith Meister Employment Agreement
 
 
4

--------------------------------------------------------------------------------

 


